DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-20 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations of “based on semantic similarity expressed by the categorical data” recited in claims 1 and 18, and the new limitations of “based on syntactic similarity expressed by the categorical data” recited in claim 12, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-15, and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner et al. (U.S. Patent No. 10,318,882 B2), hereinafter Brueckner, in view of Scholtes (Publication No. US 20140156567 A1).

With respect to claim 1,  Brueckner discloses in a digital medium environment to improve operation of a computing device to perform machine learning using categorical, a method ([Col. 4, line 65]: Various embodiments of methods) implemented by the computing device ([Col. 74, lines 22-23]: FIG. 46,  illustrates such a general-purpose computing device 9000), the method comprising: 
receiving, by the computing device, categorical data that includes a categorical variable having a non-numerical data type ([Col. 10, lines 44-48]: The input data may comprise data records that include variables of any of a variety of data types, such as, for example text, a numeric data type (e.g., real or integer), Boolean, a binary data type, a categorical data type) for a number of classes ([Col. 8, lines 38-39]: multi-class classification; [Col. 6, lines 9-11]: a number of different types of entities related to machine learning tasks may be generated);
converting, by the computing device, the categorical data into numerical data ([Col. 71, lines 44-50]: some model generators may require that categorical input variables be converted into numerical or Boolean variables) using natural language processing ([Col. 73, lines 60-66]: The MLS may be used for, and may incorporate techniques optimized for, a variety of problem domains covering both supervised and unsupervised learning, such as … natural language processing); 
generating, by the computing device, data having a plurality of latent classes ([Abstract]: The model is to generate predictions using respective parameters assigned to a plurality of features [latent classes] derived from observation records of the data source; [Col. 55, lines 32-33]: A simple binary classification example is illustrated in FIG. 33) by clustering the numerical data into a number of clusters (Fig. 18, [Col. 32, lines 24-28]: Parameter exploration and/or auto-tuning may be requested for various clustering-related parameters in some embodiments, such as the number of clusters into which a given data set should be classified; [Col 82, lines 51-57]: the plurality of parameter value options comprise… a number of clusters into which a data set is to be classified; [Col. 30, line 9]: the “clusterNum” output variable)
processing, by the computing device, the generated data having the plurality of latent classes by a model using machine learning ([Col. 2, lines 9-12]:  FIG. 4 illustrates examples of a plurality of processing plans and corresponding resource sets that may be generated at a machine learning service); 
and outputting, by the computing device ([Col. 11, lines 5-8]:  The output 116 of the feature processing transformations may in turn be used as input for a selected machine learning algorithm 166, which may be executed in accordance with algorithm parameters 154), a result of the processing of the latent classes by the model using machine learning ([Col.  5, lines 50-55]: machine learning data (e.g., raw input data, transformed/manipulated input data, intermediate results, or final results) and/or models may be replicated across different geographical locations or availability containers).

On the other hand, in the same field of endeavor, Scholtes teaches generating based on semantic similarity ([0006]: a machine learning module configured to generate a model representation for automatic document classification based on feature vectors built from the normalized and extracted semantic information for supervised and/or unsupervised clustering or machine learning) expressed by the categorical data ([0082]: In order to train the machine learning model either supervised or on-supervised to predict the category of a document from the extracted meta data information, mathematical vectors can be created form the categorical data in step 1001 and as explained in more detail in FIG. 16) by clustering the numerical data ([0051]: vectors built of the normalized and extracted semantic information are used as feature vectors for any suitably known supervised or unsupervised clustering and machine learning technique) into a number of clusters that is smaller than the number of classes in the categorical data ([0060] of Scholtes]: machine learning algorithms can be used, such as… k-means [K-means clustering to reduce the number of classes so that the number of clusters are smaller than the number of classes]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brueckner to incorporate the teachings of Scholtes to include based on semantic similarity expressed by the categorical data and clustering the numerical data into a number of clusters that is smaller than the number of classes in the categorical data.
([Abstract] of Scholtes: A system, method and computer program product for automatic document classification, including an extraction module configured to extract structural, syntactical and/or semantic information from a document).
The modified method of Brueckner in view of Scholtes will hereinafter be referred
to as the modified method of Brueckner and Scholtes.

With respect to claim 2, the modified method of Brueckner and Scholtes teaches all of the elements of the current invention as stated above concerning claim 1, and Brueckner further discloses wherein the converting includes converting the non-numerical data type into the numerical data ([Col. 71, lines 44-50]: some model generators may require that categorical input variables be converted into numerical or Boolean variables) as vector representations (Fig. 41, [Col. 67, line 8]: vector representation 5180).

With respect to claim 3, the modified method of Brueckner and Scholtes teaches all of the elements of the current invention as stated above concerning claim 2, 
However, the modified method of Brueckner and Scholtes does not explicitly teach “wherein a single vector representation of the vector representations represents multiple words.”
 On the other hand, in the same field of endeavor, Scholtes teaches wherein a single vector representation of the vector representations represents multiple words ([0092]: FIG. 16 is an illustrative overview 1600 of the bag-of-words approach and creation of feature vectors for machine learning. From this example, it can be seen that very different sentences [multiple words] obtain similar vector representation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Brueckner and Scholtes to incorporate the teachings of Scholtes. Doing so would allow for the use of a single vector representation, as recognized by Scholtes ([0062] of Scholtes: the various structural, syntactical and semantic information for the selected document is obtained from the meta data information store. This information is converted into a vector representation).

With respect to claim 4, the modified method of Brueckner and Scholtes teaches all of the elements of the current invention as stated above concerning claim 2, 
However, the modified method of Brueckner and Scholtes does not explicitly teach “wherein the converting includes converting a set of strings of alphabetical characters of the non-numerical values into the vector representations based on features included in the set of strings of alphabetical text.”
On the other hand, in the same field of endeavor, Scholtes teaches a similar method that includes wherein the converting includes 
converting a set of strings of alphabetical characters of the non-numerical values ([0009]: The extracted information is normalized by using… string-matching algorithms) into the vector representations ([0062]: This information is converted into a vector representation in step 402) based on features included in the set of strings of alphabetical text ([0006]: a machine learning module configured to generate a model representation for automatic document classification based on feature vectors built from the normalized and extracted semantic information). 
([0050] of Scholtes: Extracted information can be normalized by using any suitable type of known technique).

With respect to claim 5, the modified method of Brueckner and Scholtes teaches all of the elements of the current invention as stated above concerning claim 4. and Brueckner further discloses wherein the features include bi-gram words and tri-gram characters (Fig. 5: n-gram functions 5152 for text, [Col. 83, lines 36-43]: the set of library function definitions comprise one or more of: (a) a quantile bin function, (b) a Cartesian product function, (c) a bi-gram function, (d) an n-gram function [bi-grams and tri-grams are examples of n-grams]). 

With respect to claim 10, the modified method of Brueckner and Scholtes teaches all of the elements of the current invention as stated above concerning claim 1, and Brueckner further discloses further comprising parsing the received categorical data and the converting is based on the parsed categorical data (FIG. 13, [Col. 30, lines 51-55]: a tools such as ANTLR may generate a parser than can build an abstract syntax tree from a text version of a recipe, and the abstract syntax tree may then be converted into a processing plan by the MLS control plane).


With respect to claim 11, the modified method of Brueckner and Scholtes teaches all of the elements of the current invention as stated above concerning claim 10, and Brueckner further discloses wherein the parsing includes removing characters from the received categorical data that include punctuation and stop words (Fig. 16, [Col. 29, lines 59-60]: punctuation is removed (via the “nopunct” function); ([Col. 30, line 65]: Automated Parameter Tuning for Recipe Transformations; [Col 32, lines 1-2]: removing sparse or infrequent words from documents being analyzed)

With respect to claim 12, Brueckner discloses in a digital medium environment ([Col. 1, lines 65-66]: FIG. 1 illustrates an example system environment) to improve operation of a computing device ([Col. 3, lines 34-35]: to improve the quality of predictions made by a machine learning model) to enable the computing device to perform machine learning ([Col. 1, lines 65-66]: FIG. 1 illustrates an example system environment in which various components of a machine learning service may be implemented) using categorical data ([Col. 29, lines 10-16]: In the example section contents 1250 shown in FIG. 12, BOOLCAT includes all the Boolean and categorical variables in the input data), the computing device comprising: a processing system ([Col. 74, line 34]: Processors 9010); and a computer-readable storage medium having instructions stored thereon ([Col. 74, line 45]: System memory 9020 may be configured to store instructions) that, responsive to execution by the processing system configures the processing system to execute instructions to implement modules (Processors 9010 may be any suitable processors capable of executing instructions), including: a natural language processing module ([Col.66, lines 51-56]: n-gram functions 5152 for text; domain-specific transformation functions 5156 such as…  natural language processing functions other than n-grams)
([Col. 71, lines 44-50]: some model generators may require that categorical input variables be converted into numerical or Boolean variables) for a number of classes of a categorical variable into numerical data ([Col. 8, lines 38-39]: multi-class classification; [Col. 6, lines 9-11]: a number of different types of entities related to machine learning tasks may be generated) using natural language processing ([Col. 73, lines 60-66]: The MLS may be used for, and may incorporate techniques optimized for, a variety of problem domains covering both supervised and unsupervised learning, such as … natural language processing); 
a clustering module (Col. 23, lines 13-14]: element 957; The resources (which may include compute servers or clusters, storage devices, and the like) to generate data having a plurality of latent classes ([Abstract]: The model is to generate predictions using respective parameters assigned to a plurality of features [latent classes] derived from observation records of the data source; [Col. 55, lines 32-33]: A simple binary classification example is illustrated in FIG. 33) by clustering the numerical data into a number of clusters (Fig. 18, [Col. 32, lines 24-28]: Parameter exploration and/or auto-tuning may be requested for various clustering-related parameters in some embodiments, such as the number of clusters into which a given data set should be classified; [Col 82, lines 51-57]: the plurality of parameter value options comprise… a number of clusters into which a data set is to be classified; [Col. 30, line 9]: the “clusterNum” output variable)
and a machine learning module ([Col. 23, lines 13]: element 957) to process the generated data having the plurality of latent classes by a model using machine learning ([Col. 2, lines 9-12]:  FIG. 4 illustrates examples of a plurality of processing plans and corresponding resource sets that may be generated at a machine learning service).

On the other hand, in the same field of endeavor, Scholtes teaches based on syntactic similarity (Fig. 7, Fig. 12, [0086]: a feature vector is created from the extracted structural, syntactical and semantic information that is stored meta data records 109 for each test document in step 1201; [0059]: by using clustering or concept search techniques that cluster similar documents) expressed by the categorical data ([0082]: mathematical vectors can be created form the categorical data in step 1001 and as explained in more detail in FIG. 16) by clustering the numerical data ([0082]: these vectors are used as feature vectors for any known supervised or unsupervised clustering and machine learning technique, and the like, at step 1002) into a number of clusters that is smaller than the number of classes in the categorical data ([0060] of Scholtes: machine learning algorithms can be used, such as… k-means [K-means clustering to reduce the number of classes so that the number of clusters are smaller than the number of classes]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device of Brueckner to incorporate the teachings of Scholtes to include based on syntactic similarity expressed by the categorical data and clustering the numerical data into a number of clusters that is smaller than the number of classes in the categorical data.
The motivation for doing so would be to extract structural, syntactical and/or semantic information from a document, as recognized by Scholtes ([Abstract] of Scholtes: A system, method and computer program product for automatic document classification, including an extraction module configured to extract structural, syntactical and/or semantic information from a document).
The modified computing device of Brueckner in view of Scholtes will hereinafter be referred to as the modified computing device of Brueckner and Scholtes.

With respect to claim 13, the modified computing device of Brueckner and Scholtes teaches all of the elements of the current invention as stated above concerning claim 12, and Brueckner further discloses further comprising 
a parsing module to parse the categorical data (FIG. 13, [Col. 30, lines 51-55]: a tools such as ANTLR may generate a parser than can build an abstract syntax tree from a text version of a recipe, and the abstract syntax tree may then be converted into a processing plan by the MLS control plane) to remove characters that do not contribute to the clustering ([Col. 30, lines 46-49]: The grammar shown may be formatted in accordance with the requirements of a parser generator such as a version of ANTLR (ANother Tool for Language Recognition)) 
and the clustering module clusters the parsed categorical data ([Col. 23 , lines 13-14]: element 957. The resources (which may include compute servers or clusters).

With respect to claim 14, the modified computing device of Brueckner and Scholtes teaches all of the elements of the current invention as stated above concerning claim 12, and Brueckner further discloses 
wherein the natural language processing module ([Col.66, lines 51-56]: n-gram functions 5152 for text; domain-specific transformation functions 5156 such as…  natural language processing functions other than n-grams) converts the categorical data into the numerical data ([Col. 71, lines 44-50]: some model generators may require that categorical input variables be converted into numerical or Boolean variables) as vector representations (Fig. 41, [Col. 67, line 8]: vector representation 5180).

With respect to claim 15, the modified computing device of Brueckner and Scholtes teaches all of the elements of the current invention as stated above concerning claim 2, 
However, the modified computing device of Brueckner and Scholtes does not explicitly teach “wherein the natural language processing module is configured to convert a set of strings of alphanumeric characters in the categorical data into the vector representations based on features included in the set of strings.”
On the other hand, in the same field of endeavor, Scholtes teaches wherein the natural language processing module ([0066]: Step 705 also can include automatic language recognition) is configured to 
convert a set of strings of alphanumeric characters in the categorical data  ([0009]: The extracted information is normalized by using… string-matching algorithms) into the vector representations ([0062]: This information is converted into a vector representation in step 402) based on features included in the set of strings of alphabetical text ([0006]: Content analytics such as text-mining and machine-learning technology from the field of artificial intelligence can be used). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified computing device of Brueckner and Scholtes to incorporate the teachings of Scholtes to include wherein the natural language processing module is configured to convert a set of strings of alphanumeric characters in the categorical data into the vector representations based on features included in the set of strings. 
([0050] of Scholtes: Extracted information can be normalized by using any suitable type of known technique).

With respect to claim 17, the modified computing device of Brueckner and Scholtes teaches all of the elements of the current invention as stated above concerning claim 12, and Brueckner further discloses wherein the machine learning module ([Col. 23, lines 13]: element 957) is configured to train the model, at least in part, using the generated data (Fig. 4, Training plan 428, [Col. 15, lines 13-16]: Job J4 may result in the generation of a model training plan 428).

With respect to claim 18, Brueckner discloses one or more computer readable storage media having instructions stored thereon ([Col. 74, line 45]: System memory 9020 may be configured to store instructions) that, responsive to execution by a computing device (Processors 9010 may be any suitable processors capable of executing instructions), causes the computing device to perform operations comprising: converting categorical data that includes a categorical variable having a non-numerical data type ([Col. 71, lines 44-50]: some model generators may require that categorical input variables be converted into numerical or Boolean variables) for a number of classes ([Col. 8, lines 38-39]: multi-class classification) into numerical data using natural language processing ([Col. 73, lines 60-66]: The MLS may be used for, and may incorporate techniques optimized for, a variety of problem domains covering both supervised and unsupervised learning, such as … natural language processing); 
([Abstract]: The model is to generate predictions using respective parameters assigned to a plurality of features [latent classes] derived from observation records of the data source; [Col. 55, lines 32-33]: A simple binary classification example is illustrated in FIG. 33) by clustering the numerical data into a number of clusters (Fig. 18, [Col. 32, lines 24-28]: Parameter exploration and/or auto-tuning may be requested for various clustering-related parameters in some embodiments, such as the number of clusters into which a given data set should be classified; [Col 82, lines 51-57]: the plurality of parameter value options comprise… a number of clusters into which a data set is to be classified; [Col. 30, line 9]: the “clusterNum” output variable); and 
training a model using machine learning by processing the generated data having the plurality of latent classes (Fig. 4, Training plan 428, [Col. 15, lines 13-16]: Job J4 may result in the generation of a model training plan 428).
However, Brueckner does not explicitly teach “generating based on semantic similarity expressed by the categorical data by clustering the numerical data into a number of clusters that is smaller than the number of classes.”
On the other hand, in the same field of endeavor, Scholtes teaches based on semantic similarity (Fig. 7, Fig. 12, [0086]: a feature vector is created from the extracted structural, syntactical and semantic information that is stored meta data records 109 for each test document in step 1201; [0059]: by using clustering or concept search techniques that cluster similar documents)expressed by the categorical data ([0082]: mathematical vectors can be created form the categorical data in step 1001 and as explained in more detail in FIG. 16) by clustering the numerical data ([0082]: these vectors are used as feature vectors for any known supervised or unsupervised clustering and machine learning technique, and the like, at step 1002) into a ([0060] of Scholtes: machine learning algorithms can be used, such as… k-means [K-means clustering to reduce the number of classes so that the number of clusters are smaller than the number of classes]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable storage media of Brueckner to incorporate the teachings of Scholtes to include based on semantic similarity expressed by the categorical data and clustering the numerical data into a number of clusters that is smaller than the number of classes in the categorical data.
The motivation for doing so would be to extract structural, syntactical and/or semantic information from a document, as recognized by Scholtes ([Abstract] of Scholtes: A system, method and computer program product for automatic document classification, including an extraction module configured to extract structural, syntactical and/or semantic information from a document).
The modified computer readable storage media of Brueckner in view of Scholtes will hereinafter be referred to as the modified computer readable storage media of Brueckner and Scholtes.

With respect to claim 19, the modified computer readable storage media of Brueckner and Scholtes teaches all of the elements of the current invention as stated above concerning claim 18. Brueckner further discloses wherein the converting includes 
converting the categorical data into the numerical data ([Col. 71, lines 44-50]: some model generators may require that categorical input variables be converted into numerical or Boolean variables)  as vector representations of the number of classes (Fig. 41, [Col. 67, line 8]: vector representation 5180).

With respect to claim 20, the modified computer readable storage media of Brueckner and Scholtes teaches all of the elements of the current invention as stated above concerning claim 18. Brueckner further discloses further comprising parsing the categorical data to remove characters that do not contribute to clustering ([Col. 30, lines 46-49]: The grammar shown may be formatted in accordance with the requirements of a parser generator such as a version of ANTLR (ANother Tool for Language Recognition)).

Claims 6-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner et al. (U.S. Patent No. 10,318,882 B2), hereinafter Brueckner, in view of Scholtes (Publication No. US 20140156567 A1) and in further view of Parandehgheibi et al. (U.S. Patent No. 10,728,119 B2), hereinafter Parandehgheibi.

With respect to claim 6, the modified method of Brueckner and Scholtes teaches all of the elements of the current invention as stated above concerning claim 1. 
 However, the modified method of Brueckner and Scholtes does not explicitly teach “wherein the clustering uses a K-means clustering technique.”
On the other hand, in the same field of endeavor, Parandehgheibi teaches wherein the clustering uses a K-means clustering technique ([Col. 23, lines 10-13]: the network utilizes machine learning (e.g., k-means clustering, EM, DBScan, decision trees, etc.) to analyze the similarities among nodes to determine the optimal clustering).

Doing so would allow for partition clustering, as recognized by Parandehgheibi ([Col. 17, lines 47-48 of Parandehgheibi]: The k-means algorithm is an example of partition clustering).

With respect to claim 7, the modified method of Brueckner and Scholtes teaches all of the elements of the current invention as stated above concerning claim 1. 
However, the modified method of Brueckner and Scholtes does not explicitly teach “wherein the clustering uses a Silhouette clustering technique based on a measure of: cohesion indicating how similar numerical values, of the numerical data, are to each other within a respective said cluster; and separation indicating how dissimilar numerical values, of the numerical data, are to at least one other said cluster.”
On the other hand, in the same field of endeavor, Parandehgheibi teaches wherein the clustering uses a Silhouette clustering technique ([Col. 19, lines 58-60]: Weights can be user-specified or automatically obtained from automated cluster evaluations, such as via silhouette scores) based on a measure of: cohesion indicating how similar numerical values, of the numerical data, are to each other within a respective said cluster ([Col. 20, lines 38-41]: The silhouette score can be calculated with any similarity or distance metric. ([Col. 20, lines 36-38]: a high value indicates that the node is well matched to its own cluster and badly matched to neighboring cluster. If most nodes have a high silhouette score, then the clustering maybe accurate); and separation indicating how dissimilar numerical values, of the numerical data, are ([Col. 20, lines 36-38]: If many nodes have a low or negative silhouette score, then the clustering may have too many or too few clusters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Brueckner and Scholtes to incorporate the teachings of Parandehgheibi wherein the clustering uses a Silhouette clustering technique based on a measure of: cohesion indicating how similar numerical values, of the numerical data, are to each other within a respective said cluster; and separation indicating how dissimilar numerical values, of the numerical data, are to at least one other said cluster.
Doing so would validate consistency within data clusters, as recognized by Parandehgheibi ([Col. 20, lines 29-31 of Parandehgheibi]: Silhouette scoring is a method of interpretation and validation of consistency within clusters of data).

With respect to claim 16, the modified computing device of Brueckner and Scholtes teaches all of the elements of the current invention as stated above concerning claim 12. 
However, the modified computing device of Brueckner and Scholtes does not explicitly teach “wherein the clustering module uses a Silhouette clustering technique based on a measure of: cohesion indicating how similar numerical values, of the numerical data, are to each other within a respective said cluster; and separation indicating how dissimilar numerical values, of the numerical data, are to at least one other said cluster.”
On the other hand, in the same field of endeavor, Parandehgheibi teaches wherein the wherein the clustering module ([Col. 23, lines 13-14]: element 957; The resources (which may include compute servers or clusters, storage devices, and the like) uses a Silhouette clustering technique ([Col. 19, lines 58-60]: Weights can be user-specified or automatically obtained from automated cluster evaluations, such as via silhouette scores) based on a measure of: cohesion indicating how similar numerical values, of the numerical data, are to each other within a respective said cluster ([Col. 20, lines 38-41]: The silhouette score can be calculated with any similarity or distance metric. ([Col. 20, lines 36-38]: a high value indicates that the node is well matched to its own cluster and badly matched to neighboring cluster. If most nodes have a high silhouette score, then the clustering maybe accurate); and separation indicating how dissimilar numerical values, of the numerical data, are to at least one other said cluster ([Col. 20, lines 36-38]: If many nodes have a low or negative silhouette score, then the clustering may have too many or too few clusters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified computing device of Brueckner and Scholtes to incorporate the teachings of Parandehgheibi wherein the clustering module uses a Silhouette clustering technique based on a measure of: cohesion indicating how similar numerical values, of the numerical data, are to each other within a respective said cluster; and separation indicating how dissimilar numerical values, of the numerical data, are to at least one other said cluster.
Doing so would validate consistency within data clusters, as recognized by Parandehgheibi ([Col. 20, lines 29-31 of Parandehgheibi]: Silhouette scoring is a method of interpretation and validation of consistency within clusters of data).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brueckner et al. (U.S. Patent No. 10,318,882 B2), hereinafter Brueckner, in view of Scholtes (Publication No. US 20140156567 A1) and in further view of Huang et al. (CN107636678A), hereinafter Huang.

With respect to claim 8, the modified computer usable program product of Brueckner and Scholtes teaches all of the elements of the current invention as stated above concerning claim 1.
 However, the modified method of Brueckner and Scholtes does not explicitly teach “wherein the number of classes is ten or more and the number of clusters is less than ten.”
On the other hand, in the same field of endeavor, Huang teaches wherein the number of classes is ten or more ([0046]: for a multi-class scenario, for example a ten-class scenario) and the number of clusters is less than ten ([0046]: As shown in FIG. 2, in step S210, training samples Sj at node j are clustered into two classes… 10 classes are clustered into one part including 5 similar classes and another part including the other 5 classes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Brueckner and Scholtes to incorporate the teachings of Huang to include wherein the number of classes is ten or more and the number of clusters is less than ten.
Doing so would allow for classification using a K-means technique, as recognized by Huang ([0046 of Huang]: training samples… are clustered into two classes for classification by adopting a well-known K-means technique).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brueckner et al. (U.S. Patent No. 10,318,882 B2), hereinafter Brueckner, in view of Scholtes (Publication No. US 20140156567 A1) and in further view of Chiu et al. (CN102859516A), hereinafter Chiu.

With respect to claim 9, the modified computer usable program product of Brueckner and Scholtes teaches all of the elements of the current invention as stated above concerning claim 1.
However, the modified method of Brueckner and Scholtes does not explicitly teach “wherein the categorical data includes uniform resource locators.”
On the other hand, in the same field of endeavor, Chiu teaches wherein the categorical data includes uniform resource locators ([0046]: each classification data record 222 contains an information item locator such as URL 224; [0058]: the process of propagating categorical data from a URL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Brueckner and Scholtes to incorporate the teachings of Chiu to include wherein the categorical data includes uniform resource locators.
Doing so would be to generate categorical data from a URL, as recognized by Chiu ([0073 of Chiu]: generate categorical data for the URL (see description of operation 328-6, FIG. 3B)).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/S D H/Examiner, Art Unit 4164

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168